Citation Nr: 0620763	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  00-07 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a 
compression fracture of the T-3 vertebra.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
March 1977.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio, that declined to reopen the veteran's claim of 
entitlement to service connection for residuals of a 
compression fracture of the T-3 vertebra.

The Board remanded this matter in December 2002 and July 2004 
decision.  The veteran appeared for a Board hearing in March 
2005.  A transcript (T) of the hearing was associated with 
the claims file.  Thereafter, the Board issued a decision in 
May 2005 reopening the claim of service connection and 
remanding the matter to the RO for de novo review.  The case 
was recently returned to the Board.

The attention of the RO is directed to the representative's 
presentation in June 2006 that reasonably raises the issue of 
service connection for a cervical spine disability.  This 
matter is referred to the RO for initial consideration.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

There is no competent medical evidence of a compression 
fracture of T-3 associated with any injury the veteran 
sustained in a motor vehicle accident during military 
service.


CONCLUSION OF LAW

Residuals of a compression fracture of the T-3 vertebra were 
not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was pending on November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In December 2003 RO letter adequately advised the veteran of 
the evidence and information needed to reopen the previously 
denied claim for service connection and to establish service 
connection on the merits.  The Board decision in May 2005 
reopened the claim of service connection for compression 
fracture of the T-3 vertebra based on the additional 
evidence.  Thereafter on remand the RO letter in June 2005 
informed the veteran of the provisions of the VCAA and he was 
advised to identify any evidence in support of the claim that 
had not been obtained.  Together the VCAA specific letters 
informed the veteran that VA would obtain pertinent federal 
records.  The veteran was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claim as required 
by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A VCAA notice in this 
case was provided to the veteran prior to the initial AOJ 
adjudication of the claim de novo in January 2006 pursuant to 
the Board remand in May 2005.  Thus, the timing of the notice 
does comply with the express requirements of the law as 
discussed in Pelegrini.  In this case, he was provided notice 
pursuant to Board remands in each instance.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. 
Cir. 2006).  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA-specific letter in June 2005 had a reference on 
page 1 and page 2 that adequately represented the fourth 
element.  The content of the VCAA notice supports the 
conclusion that the claimant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Furthermore, as the Board is denying the claim for service 
connection so there is no potential prejudice in any 
deficiency in notice regarding the effective date and initial 
rating elements of a service connection claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records, private treatment records 
and service medical records.  At the Board hearing it was 
apparent that remote treatment records were not available and 
there would be no likelihood of obtaining them.  The RO 
obtained Social Security Administration (SSA) records.  The 
RO did obtain a medical examination/opinion in view of the 
record pursuant to the Board remand.  See Duenas v. Principi, 
18 Vet. App. 514, 519-20 (2004).  The veteran also gave 
testimony at RO and Board hearings.  Thus, the Board finds 
the development overall is adequate when read in its entirety 
and that it satisfied the obligations established in the VCAA 
and the Board remands.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The record has been supplemented 
with relevant records.  VA's duty to assist the veteran in 
the development of the claims has been satisfied and the 
Board will turn to a discussion of the claim on the merits.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

The RO received the veteran's initial claim for service 
connection of a fracture of the third thoracic vertebra in 
June 1992.  In the application he reported the only medical 
treatment was in 1970, and in a companion letter he stated 
that he had been in severe pain since leaving military 
service in 1977.  

The September 25, 1970 private hospital report following the 
automobile accident several days earlier that warranted the 
veteran's admission noted he sustained a contusion of the 
spinal cord.  However, the X-ray of the thoracic and 
lumbosacral spine was negative for fracture, according to the 
record.  Upon transfer to a Navy hospital on October 1, 1970, 
the initial physical examination revealed slight tenderness 
at the T-9 level.  The examiner's impression was rotary 
injury to the spine with minimal compression fracture, right 
half of the T9 body with possible spinal cord contusion.  A 
review of X-rays the next day noted a compression fracture of 
T-9 and a review of outside films on October 6, read as 
questioning a normal thoracic spine X-ray.  An X-ray of the 
thoracic spine obtained on October 7 


was read as showing normal vertebral bodies and 
intervertebral spaces and the impression was normal thoracic 
spine.  On October 13, a physician reviewed X-rays and felt 
there was some compression of the T-10 or T-11 body on the 
right side.  The final summary in December 1970 noted X-ray 
of the thoracic spine revealed a mild scoliosis with the 
vertebral bodies maintained "during normal stature".  There 
was no diagnosis of a thoracic spine fracture.

Thereafter, a medical examination in February 1971 showed a 
normal spine.  A clinical record in May 1971 noted a 
compression fracture of the thoracic spine four months 
earlier, without further elaboration in the record.  A 
medical examination in September 1971showed a normal spine.  
Although he gave a history of a "broken back" the examiner 
noted no sequelae from a 1970 automobile accident nose 
fracture and unconsciousness.  The record of hospitalization 
early in 1972 for another matter was unremarkable regarding 
the thoracic spine.  He complained of lumbosacral pain late 
in 1972 and there was a history of a previous fracture of the 
back.  A thoracic spine series in January 1973 was reported 
as within normal limits.  Thereafter, a clinical record entry 
in February 1973 noted "back trouble" among other 
information, without further elaboration in the record.  

A report in November 1974 for his complaint of back problems 
noted that he had a history of compression fracture of T-3 by 
history although it was not in the discharge summary.  The 
impression was low back discomfort possibly secondary to old 
trauma.  An orthopedic consultant felt the complained of low 
back pain was not related to previous injury.  The subsequent 
records show back pain complaints early in 1976 being 
directed to the lower thoracic and upper lumbar levels.  The 
separation examination in February 1977 showed a normal spine 
on clinical examination, although a history of recurrent back 
pain was explained as fracture of the third thoracic vertebra 
and also having back pain and left leg paralysis for several 
months.  He was hospitalized through mid March 1977 for 
another matter and it was noted a complete physical 
examination was entirely within normal limits except for a 
pilonidal cyst.  

On the initial VA examination in February 1993, the examiner 
stated there was no documentation of a thoracic spine 
fracture which the veteran reported as a "compression 
fracture, T3" in the present record.  The examiner reported 
that the X-ray of the thoracic spine showed no evidence of a 
previous fracture of T-3.  The radiologist interpreted the 
views of the dorsal spine as showing no evidence of fracture 
or dislocation.  

Private medical records dated in April 1995 show the veteran 
was seen for recent back pain and gave a history of T-3 
compression fracture in 1970.  This record documents 
treatment after he sustained another spine injury involving 
all spine segments in a June 1997 motor vehicle accident.  He 
related a history of a "compression fracture of the 6th 
thoracic spine" in the past when he was evaluated several 
hours after the accident.  However, X-rays of the dorsal 
spine in May 1998 were interpreted as showing a mild old 
compression fracture of the body of T-3.  The clinical 
history was history of old fracture of T-3 and the reader 
stated there was some mild compression of the body of T-3 
"which, by history, is old".  

His hearing testimony in 2000 recalled that in service the T-
3 fracture was suggested and he was told he might have had it 
at that time (T 1-2).  He stated he did not have any trauma 
to the back after military service (T 7).  

WTB, M.D., reported in November 2000 that a review of old 
records from the veteran's time in a Navy hospital showed he 
also sustained a "compression fracture of T-9 due to this 
injury".  Treatment records from RAR, M.D., show in April 
2000 history of compression fracture of the 3rd thoracic 
vertebra with some spinal cord injury, and then in May 2000 
that the veteran had spinal cord signs most likely due to 
thoracic spine injury at the time of the 1970 automobile 
accident.  In June 2000 Dr. B. reported chronic back pain 
secondary to compression fractures.

The VA examiner in March 2001 noted the veteran stated he 
"heard rumors" of compression fractures to T-3 and T-9 in 
1970.  The examiner referred to the record following the 
accident in 1970 and stated that there was no evidence the 
veteran sustained a fracture of the spine.  The MRI obtained 
in March 2001 because of his belief that he did sustain such 
fracture was interpreted as showing an unremarkable thoracic 
spine.  According to the report, the signal intensity and 
alignment were normal.  

At the Board hearing the veteran maintained he had no 
intercurrent trauma to the back since the injury during 
military service when he asserted he suffered a T3 
compression fracture (T 3, 10, 15).  He recalled the 
physicians found evidence of a T3 fracture and that it might 
be T9 as well (T 4).  He recalled mentioning the problem at 
the separation examination and seeing a chiropractor soon 
after service (T 5-6, 10-11).  

The VA examiner in November 2005 reviewed the record and 
noted findings related to the cervical spine.  The examiner 
stated there were no signs or symptoms of other spine 
problems and that the MRI of the thoracic and lumbar regions 
in March 2001 was normal.  Contemporaneous VA clinical 
records do not show any thoracic spine diagnosis. 

It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).

That being said, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency 
to testify."  (citations omitted)).  The Board must assess 
the weight and credibility to be given to the evidence.  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992); Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

On this point, the VA opinions directed to the claimed T-3 
fracture were based upon a consideration of the pertinent 
record in each instance and took into account the veteran's 
history, the information in the record of medical treatment 
directed to the spine beginning in military service.  Struck 
v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The RO provided the entire record to 
the examiners and did not limit or constrain the review.  
See, e.g., Colayong v. West, 12 Vet. App. 524, 535 (1999); 
Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).  
Furthermore, the veteran's treating physician did not 
indicate a review of relevant records supported a T-3 
fracture.  However, in response to the recent VA opinion, and 
the opinion in March 2001, the appellant did not challenge 
the specific conclusions with competent medical evidence 
showing the current existence of a T-3 fracture related to 
the motor vehicle accident approximately 30 years earlier.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. 
West, 13 Vet. App. 178, 185 (1999) and Struck v. Brown, 
9 Vet. App. 145, 155 (1996).  As with any piece of evidence, 
the credibility and weight to be attached to this opinion and 
other opinions is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

However, the various opinions that relied on history only 
rather than taking into account the entire record are not 
entitled to determinative probative weight, as they were 
based upon assumed facts.  As such the radiology opinion in 
1998 or the statements from Dr. R. in 2000 are not entitled 
to any significant probative weight.  See, e.g., Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994); see also Grover v. West, 
12 Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 
Vet. App. 406 (1995), holding that self-reported history 
unenhanced by additional comment from an examiner or review 
of relevant records does not constitute competent medical 
evidence.  See e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (speculative medical opinion cannot establish in-
service medical nexus without supporting clinical data or 
other rationale to provide the degree of certainty required 
for medical nexus evidence).  They were based upon a history 
of an assumed fact, the T-3 fracture in service which is not 
supported in the contemporaneous clinical records.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent. Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Specifically, a lay 
person is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  

With regard to continuity of symptomatology, medical evidence 
is required to demonstrate a relationship between any present 
disability and the continuity of symptomatology unless such a 
relationship is one to which a lay person's observation is 
competent.  Lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  However, chronicity is not demonstrated 
when, as in this case, the sole evidentiary basis for the 
asserted continuous symptomatology is from the appellant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  Indeed, the service medical records reflect clearly 
that the veteran had spine pain complaints but that the 
location was not T-3 and on one occasion an examiner noted 
the T-3 fracture he reported was not shown in contemporaneous 
records.  In addition, the recent examination took into 
account the record and found no current disability related to 
the claimed T-3 fracture.  The VA opinions in 2001 and 2005 
are each viewed in its full context, and not characterized 
solely by the medical professional's choice of words that 
read fairly do not support he claim of a T-3 fracture during 
military service.  See, e.g., Lee v. Brown, 10 Vet. App. 336, 
339 (1997).  

Finally, it is well established that the evidence supporting 
the claim need only be in approximate balance with negative 
evidence for the appellant to prevail and an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is a definite or obvious 
etiology.  However, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a fracture of the T3 vertebra.  38 U.S.C.A. § 
5107; Ferguson v. Principi, 273 F.3d 1072, 1076 (Fed. Cir. 
2001); Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


 ORDER

Entitlement to service connection for residuals of a 
compression fracture of the T-3 vertebra is denied.



____________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


